Citation Nr: 0114112	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-20 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $837.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 determination by the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The veteran's claims folder was subsequently 
transferred to the Ft. Harrison, Montana, Regional Office.  
The notice of disagreement was received in June 2000, a 
statement of the case was issued in September 2000, and a 
substantive appeal was received in October 2000.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO has determined that nonservice-connected pension 
benefits were overpaid to the veteran in the amount of 
$837.00.

3.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran.

4.  The veteran is partially at fault in the creation of this 
overpayment of non-service-connected pension benefits.  

5.  Repayment of the debt would not deprive the veteran of 
the basic necessities of life or otherwise defeat the purpose 
of the pension benefit program.

6.  There are no other elements of the standard of equity and 
good conscience that mandate waiving recovery of overpayment.  



CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected pension 
benefits, in the calculated amount of $837.00, is not against 
the principles of equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 1.963(a), 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that the veteran was awarded 
entitlement to nonservice-connected pension benefits in 
October 1984, effective from November 1, 1984.  The RO letter 
notifying the veteran of that award stated that the award 
action was based on the veteran's countable income.  The 
record reflects subsequent letters from the RO notifying the 
veteran of changes in his pension payments.  These letters 
also informed the veteran that he should notify the RO 
immediately of any change in income, net worth, marital 
status, or number of dependents.  

On November 9, 1999, the RO received a statement from the 
veteran indicating that he had authorized the release of his 
medical records regarding orthopedic operations to a 
potential employer.  The veteran stated that he was doing 
well and wanted to return to full-time employment.  On 
December 6, 1999, the RO received a written statement from 
the veteran indicating that he had returned to work full-
time.  The veteran requested that his nonservice-connected 
pension benefits be discontinued effective immediately.

In a January 2000, the veteran completed an Improved Pension 
Eligibility Verification Report.  He reported that his Social 
Security benefits were being terminated as well as his gross 
wages for the year 1999.  He also reported an income change 
effective December 10, 1999 as a result of a new full-time 
job.  

In a January 2000 letter, the RO notified the veteran that 
his pension payments were being terminated because of a 
change in income or net worth.  In a February 2000 letter, 
the veteran was informed of an overpayment in the amount of 
$837.00.  In a March 2000 statement, the veteran requested a 
waiver of recovery of overpayment.  He asserted that he had 
reported his income change promptly and that an overpayment 
would cause him financial hardship.  

In a March 2000 Financial Status Report, the veteran reported 
an average monthly income of $2,147.29 and average monthly 
expenses of $1,919.00.  He reported total assets of 
$1,396.00, including two automobiles and $96.00 in cash.  The 
veteran also reported installment contracts and monthly debts 
(including Sears, JCPenny, and Visa) totaling approximately 
$3,140.00.  

In a May 2000 decision, the Committee determined that the 
veteran was at fault in creation of the debt.  The Committee 
noted that the veteran first reported his increase in wages 
in January 2000.  The Committee also noted the veteran's 
financial status report showed income in excess of expenses 
by $228.00.  It was noted that the veteran's expenses were 
above the basic necessities of life and no hardship was 
shown.  Entitlement to a waiver of recovery of an overpayment 
in the amount of $837.00 was denied.  The veteran was 
notified of that decision in a May 2000 letter from the 
veteran.  

Analysis

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes all 
pertinent items of evidence and no additional pertinent 
evidence has been identified by the veteran.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.  Further, 
the veteran and his representative have been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to waiver of the recovery of an overpayment.  
The discussions in the Committee's determination and the 
statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of he result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The Board notes that the veteran has not disputed the amount 
of the debt in question.  Instead, he contends that he since 
reported his change of income in a timely manner, the 
overpayment was not his fault.  He further contends that 
repayment of the debt would cause him financial hardship.  

Applicable law makes it clear that it is the responsibility 
of the pension recipient to notify VA of all circumstances 
that will affect the entitlement to receive the rate of the 
benefit being paid, and such notice must be provided when the 
recipient acquires knowledge that his or her income has 
changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) (2000).  

The recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against the principles of equity and 
good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not to be all-inclusive:

1. Fault of the debtor.  Where the actions of the debtor 
contribute to the creation of the debt.

2. Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3. Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.  

4. Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which VA 
benefits were intended.

5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

A review of the record reflects that the Committee noted no 
evidence of fraud, misrepresentation, or bad faith.  
Following a comprehensive review of the record, the Board 
finds no evidence to indicate or suggest fraud, 
misrepresentation, or bad faith on the part of the veteran.  
Thus, the Board must consider whether a waiver of recovery of 
overpayment would against the principles of equity and good 
conscience.  

Further review of the record reflects that the veteran first 
notified the RO in early December 1999 that he had obtained 
full-time employment and requested that his pension payments 
be discontinued effective immediately.  The RO erroneously 
cited the first notice of a change in income as the January 
2000 Income Verification Report and apparently did not 
discontinue the veteran's pension payments until after that 
date.  However, the veteran apparently continued to accept 
his pension payments until they were discontinued by VA.  
Thus, it appears that there is some fault on the part of both 
the veteran and VA in the creation of this overpayment, The 
VA was at fault for not discontinuing his pension payments 
when first requested in early December 1999, and the veteran 
must share some fault for continuing to accept pension 
payments which he knew, or reasonably should have known, that 
he was not entitled to. 

Consideration must also be given to whether recovery of the 
overpayment from the veteran would result in undue financial 
hardship.  The March 2000 Financial Status Report reflects 
that the veteran had been employed since November 22, 1999 as 
a truck driver.  The veteran reported a gross monthly income 
of $2,147.29.  He reported monthly expenses of $1,919.00, 
including rent or mortgage payment, food, utilities, clothes, 
gasoline, car insurance, special needs, church tithe, and 
monthly payments on installment contracts and other debts; 
leaving a surplus of $228.00.

It appears that if a portion of his monthly income were to be 
utilized to repay the total VA indebtedness, such arrangement 
would cause some financial strain for the veteran.  However, 
the Board is unable to conclude that with prudent budgeting, 
the collection of the overpayment would deprive him of food, 
shelter, or other basic necessities.  It is apparent that the 
veteran has been able to make payments on his monthly 
obligations and other debts, including Sears, JCPenny, and 
Visa.  The veteran is expected to accord a debt to VA the 
same regard given to any other debt.  Thus, the Board cannot 
conclude that recovery of the overpayment would cause the 
veteran undue additional hardship.  

The Board notes that the failure of the Government to insist 
upon its right to repayment of this debt would result in the 
veteran's unjust enrichment at the expense of the Government, 
and that the veteran in this case did not, according to the 
available record, change his position to his detriment as a 
result of the award of non-service-connected pension 
benefits.  

Although the veteran is not solely at fault in the creation 
of this debt, the Board is not persuaded that recovery of the 
overpayment at issue would be unfair, unconscionable, or 
unjust.  The Board finds, therefore, that under the 
principles of equity and good conscience, taking into 
consideration all of the specifically enumerated elements of 
38 C.F.R. § 1.965(a), it would not be unfair to recover the 
overpayment indebtedness of $837.00.  The end result would 
not be unduly favorable or adverse to either the Government 
or the veteran.  The Board finds the evidence in this case is 
not so evenly balanced that there is doubt as to any material 
issue.  Accordingly, the prior decision of the Committee is 
affirmed and the veteran's request for a waiver is denied.  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

